Stolz, Judge.
1. Where the plaintiff contractor undertook to furnish labor and materials to paint the defendant’s church building, but was prevented from performing by the defendant’s breach of contract before the plaintiff had incurred any expense toward its performance, the measure of damages is the difference between the contract price and the reasonable cost to the contractor in labor and materials to have performed the contract. "The jury may find any amount which is authorized by the evidence up to the amount sued for, as the proper measure of damages.” Luckie v. Max Wright, Inc., 90 Ga. App. 243 (3) (82 SE2d 660).
2. The reasonable cost of performance could have been determined by the jury from the plaintiff’s testimony, which was not so conflicting, vague, contradictory, or evasive as to have necessitated its construction against him. See Bennett v. Associated Food Stores, Inc., 118 Ga. App. 711, 714 (165 SE2d 581) and cit. The testimony was necessarily opinionative and the defendant failed to show by cross examination or contradictory evidence that the cost was unreasonable in amount. Luckie v. Max Wright, Inc., supra, p. 247.
Accordingly, the trial court erred in its judgment directing a verdict in favor of the defendant.

Judgment reversed.


Bell, C. J., and Evans, J., concur.

John F. Davis, Jr., for appellant.
Harris & Simmons, Robert B. Harris, Nancy Pat Phillips, for appellee.